Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-3, 6, 8-11, 13, 15, 17-25, 27, 28, 31 and 33-38 are pending and examined. Claims 4, 5, 7, 12, 14, 16, 26, 29, 30 and 32 have been cancelled. 

EXAMINER’S COMMENT
Applicant should note that the instant application has been transferred from Examiner Stephen Uyeno formerly of Art Unit 1662 to Examiner Jason DeVeau-Rosen in Art Unit 1662.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert C. Lampe on 29 June 2022.

Claim Amendments
The claims are amended as follows:


In claim 13, replace the limitation “the” with --an-- prior the limitation “expression cassette” and replace the limitation “of claim 8” with the limitation --capable of expressing the heterologous polynucleotide encoding the dsRNA--.

In claim 25, replace the “comprises” with --is--, and change the limitation “Diabrotica” to --Diabrotica--.

In claim 27, replace the limitation “comprises” with --is--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendments to the claims have obviated all rejections of record. Moreover, the prior art fails to teach a polynucleotide target sequence having anywhere near 90% sequence identity to SEQ ID NO: 73 as required by the claims (see search results dated 24 June 2022).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Claims 1-3, 6, 8-11, 13, 15, 17-25, 27, 28, 31 and 33-38 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828. The examiner can normally be reached 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 





For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662